Broyles, C. J.
The description of the property sued for in trover, as “five spotted barrow pigs, weight about 65 or 70 pounds, also three spotted gilts, weight about 65 or 70 pounds, of the value of $100,” was • insufficient to withstand the special demurrer interposed, and the over*16ruling of tlie demurrer was an error which rendered the further proceedings in the ease nugatory.
Decided December 11, 1928.
Hill & McElvey, for plaintiff in error.

Judgment reversed.


Luke and Bloodworth, JJ., concur.